           Case 1:19-cr-00107-AT Document 28 Filed 10/31/19 Page 1 of 1


                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                   DOC #: __________________
                                                            DATE FILED: __10/31/2019___

             -against-
                                                                         19 Cr. 107 (AT)
JOHN ULRICH,
                                                                             ORDER
                            Defendant.
ANALISA TORRES, District Judge:

       The status conference scheduled for November 7, 2019, at 12:00 p.m. is RESCHEDULED
to November 7, 2019, at 11:00 a.m.

      SO ORDERED.

Dated: October 31, 2019
       New York, New York
